Citation Nr: 0422427	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  99-14 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for gastritis with 
esophagitis, esophageal ulcer and Schatzki's ring.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk

INTRODUCTION

The veteran had unverified active duty for training from 
February 1967 to August 1967 and additional periods in August 
1968, July 1969, from May to June 1970, May 1971, and from 
July 23, 1972 to August 6, 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained, and by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

As noted in the introductory portion of this Remand, the 
veteran appealed the issue of entitlement to service 
connection for gastritis with esophagitis, esophageal ulcer 
and Schatzki's ring to the United States Court of Appeals for 
Veteran's Claims (Court).  In a September 2003 decision, the 
Court vacated the Board's August 2001 decision and remanded 
the issue to the Board for readjudication of the veteran's 
claim for service-connected benefits and the issuance of a 
new decision.  In the Court's decision, it was noted that the 
veteran's claim was pending before the Board, VCAA was 
enacted and the Board failed to comply with amended duty to 
notify, as required by VCAA.  The document relied upon by the 
Board in drawing the conclusion that VA complied with the 
requirements of VCAA was inadequate, as it did not satisfy 
the statutory requirements.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if VA has failed to specifically 
discuss the required notice to the veteran of the information 
and evidence necessary to substantiate his claim, to indicate 
what portion of any such information or evidence is to be 
provided by which party, and failed to discuss either the 
documents that it referenced, or any other document in the 
record, VA did not satisfy the standard set forth by the 
VCAA.  More specifically, VA has failed to adequately discuss 
their amended duty to notify the veteran regarding his claim 
for service connected benefits.  Moreover, VA failed to 
inform the veteran of which evidence VA will seek to provide 
and which evidence the veteran is responsible for providing, 
citing Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Consequently, a general letter addressing these provisions is 
insufficient.  The correspondence must be very specific as to 
what evidence the veteran is responsible for.   If VA failed 
to discuss the notice requirement, VA did not consider all 
applicable provisions of law and provide an adequate 
statement of reasons or bases for its decision.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  In the 
veteran's case, such notification to him has not met the 
standard required under the Quartuccio and Charles cases; 
therefore, this is a violation of due process that must be 
addressed before the Board can move forward with the claim.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the veteran's claim for entitlement to 
service connection for gastritis with 
esophagitis, esophageal ulcer and 
Schatzki's ring.  A general form letter, 
prepared by the RO, not specifically 
addressing the disability and entitlement 
at issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  

2.  After the requested development has 
been completed, the RO should review the 
veteran's claim.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent, and any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



